Filed 10/28/14 P. v. Woods CA2/7
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                DIVISION SEVEN


THE PEOPLE,                                                          B255343

         Plaintiff and Respondent,                                   (Los Angeles County
                                                                     Super. Ct. No. BA379637)
         v.

LYNN WOODS,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Ronald S.
Coen, Judge. Affirmed.
         Jill Ishida, under appointment by the Court of Appeal, for Defendant and
Appellant.
         No appearance for Plaintiff and Respondent.




                                        _________________________
       A jury convicted Lynn Woods on one count of first degree murder (Pen. Code,
§ 187, subd. (a)) and two counts of possession of a firearm by a felon (former § 12021,
subd. (a)(1)) and found true special allegations regarding firearm use (§ 12022.53, subds.
(b), (d)). The trial court sentenced Woods to an aggregate state prison term of 53 years,
eight months to life: an indeterminate term of 25 years to life for first degree murder, plus
an indeterminate term of 25 years to life for the firearm-use enhancement, plus a
determinate term of three years (the upper term) for possession of a firearm by a felon,
plus a determinate term of eight months (one third the two-year middle term) for
possession of a firearm by a felon. The trial court stayed sentence on the two other
firearm enhancements. Included among the statutory fines, fees and assessments
imposed by the court was a $10,000 restitution fine, $7,500 in restitution to the Victim
Restitution Board and $357.15 in direct restitution to the victim’s family.
       Woods appealed, challenging his murder conviction on the grounds of
instructional error and requesting that we review the in camera proceedings conducted by
the trial court pursuant to his motion for production of documents under Pitchess v.
Superior Court (1974) 11 Cal.3d 531 (Pitchess). This court rejected Woods’s claims of
instructional error, but conditionally reversed the judgment and remanded for a new
Pitchess hearing. (People v. Woods (Oct. 21, 2013, B241041) [nonpub. opn.]).
       Following further proceedings on remand, the trial court reinstated the prior
judgment. Representing himself, Woods filed a “Notice of Reduction of Fines
Restitution for Lack of Ability to Pay Hearing” on February 14, 2014, claiming the trial
court improperly imposed “a restitution fine for the amount of $17,857.15 without notice
or a hearing on the ability to pay.” The trial court summarily denied the motion.
       We appointed counsel to represent Woods on appeal. After examination of the
record counsel filed an opening brief in which no issues were raised. On July 29, 2014,
we advised Woods he had 30 days within which to personally submit any contentions or
issues he wished us to consider. We have received no response.
       We have examined the entire record and are satisfied Woods’s appellate attorney
has complied fully with the responsibilities of counsel. No arguable issues exist.

                                              2
(Smith v. Robbins (2000) 528 U.S. 259, 277-284 [120 S.Ct. 746, 145 L.Ed.2d 756];
People v. Kelly (2006) 40 Cal.4th 106, 112-113; People v. Wende (1979) 25 Cal.3d 436,
441.)
        “In every case where a person is convicted of a crime, the court shall impose a
separate and additional restitution fine, unless it finds compelling and extraordinary
reasons for not doing so, and states those reasons on the record.” (Pen. Code, § 1202.4,
subd. (b).) When the crime is a felony, the fine shall be set at between $200 and $10,000,
commensurate with the seriousness of the offense. (Pen. Code, § 1202.4, subd. (b)(1).)
Woods was convicted of first degree murder; the seriousness of the offense supported the
maximum fine of $10,000.
        A person’s inability to pay the restitution fine is not a compelling and
extraordinary reason not to impose the fine, but it shall be considered among other factors
in setting the amount of the fine in excess of the $200 minimum. (Pen. Code, § 1202.4,
subds. (c), (d).) The statute presumes the individual has the ability to pay the fine.
(People v. Romero (1996) 43 Cal.App.4th 440, 448-449.) “A defendant shall bear the
burden of demonstrating his or her inability to pay.” (Pen. Code, § 1202.4, subd. (d).)
1202.4, subd. (d); see People v. McMahan (1992) 3 Cal.App.4th 740, 749 [where statute
mandates a fine but requires trial court to consider defendant’s ability to pay, burden is on
defendant to object or demand a hearing on ability to pay].)
        Woods has forfeited a challenge to the restitution fine for the following reasons:
First, he neither objected to the amount of the fine nor requested a hearing to determine
his ability to pay at the time of sentencing. (People v. Nelson (2011) 51 Cal.4th 198,
227.) Second, as a term of the original judgment, the restitution fine should have been
challenged in Woods’s original appeal. Where a judgment has been appealed, the
defendant’s failure to timely raise the issue precludes his or her belated attempt to appeal
from an order denying modification. To hold otherwise would condone extending the
jurisdictional time limit for filing appeals through the bootstrapping vehicle of a post
judgment motion to modify. (See People v. Djekich (1991) 229 Cal.App.3d 1213, 1219.)



                                              3
                                    DISPOSITION
      The order is affirmed.




                                                ZELON, J.




We concur:




      PERLUSS, P. J.




      SEGAL, J.*




*
        Judge of the Los Angeles Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.

                                            4